Case 1:17-cv-01646-LPS Document 408 Filed 03/19/20 Page 1 of 1 PageID #: 16162




                                                                                      919 North Market Street, Suite 990
 Geoffrey G. Grivner                                                                  Wilmington, DE 19801-3036
 302 552 4207                                                                         T 302 552 4200
 geoffrey.grivner@bipc.com                                                            F 302 552 4295


                                              March 19, 2020
BY CM/ECF

The Honorable Leonard P. Stark
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801
        Re:        Align Technology, Inc. v. 3Shape A/S et al., C.A. Nos. 17-cv-1646; 17-cv-1647
Dear Judge Stark:
       In the interest of judicial efficiency and to maximize conservation of this Court and the
party’s resources, 3Shape requests that this Court hear all Motions for Summary Judgment
regarding patent-ineligibility of Align’s patents in the 1646 and 1647 matters on a single date.

        3Shape has moved for judgment of invalidity under section 101 with respect to all asserted
claims of eight out of nine patents-in-suit currently at issue in the 1646 and 1647 matters. Due to
the commonalities among the technology at issue in these eight patents and section 101 arguments
generally, hearing arguments on these motions at a single hearing will be more efficient than doing
so separately. Moreover, disposition of 3Shape’s section 101 motions relating to these eight
patents is likely to narrow the issues for trial, including the elimination of asserted claims and
asserted patents, potentially to the point that the remaining issues can be consolidated into a single
trial.

        This Court has scheduled a hearing for all pending motions and objections in the 1646
action on April 24, 2020. 3Shape requests that, at that hearing, this Court additionally consider
arguments regarding 3Shape’s Motion for Judgment on the Pleadings (D.I. 281) and Motion for
Summary Judgment (D.I. 293) which relate to Section 101 eligibility issues for all asserted claims
of the five patents-in-suit in the 1647 action.

                                                            Respectfully submitted,

                                                            /s/ Geoffrey G. Grivner

                                                            Geoffrey G. Grivner (#4711)


cc:     Clerk of the Court
        All counsel of record (by ECF and e-mail)
